Citation Nr: 0718305	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-10 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on housebound status.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbago with 
neuralgia. 

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for rheumatoid 
arthritis.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for cataract.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for hyperopic compound 
astigmatism.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for malnutrition.
7.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy or polyneuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
in the Philippine Commonwealth Army from October 1941 to 
December 1942 and from August 1945 to March 1946.  He was a 
prisoner of war (POW) from May 1942 to December 1942.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Manila, the 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2006, the Board granted a 
motion to advance the case on the Board's docket due to the 
veteran's advanced age.  This case was before the Board in 
August 2006 when it was remanded for additional development.

The issues of whether new and material evidence has been 
received to reopen claims for service connection for lumbago 
with neuralgia, rheumatoid arthritis, cataract, hyperopic 
compound astigmatism, malnutrition, and peripheral neuropathy 
or polyneuritis are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC. VA will notify the 
veteran if further action on his part is required.


FINDINGS OF FACT

1.  The veteran's only service connected disability, ischemic 
heart disease, is rated  60 percent; he has been awarded a 
total disability rating based on individual unemployability 
(TDIU).

2.  The record does not show that the veteran's service-
connected disability causes him to be confined to his home or 
the immediate premises.


CONCLUSION OF LAW

The criteria for an award of SMC based on housebound status 
are not met.  38 U.S.C.A. §§ 1114(s), 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.350(i) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With regard to the SMC issue decided herein, the veteran has 
been advised of VA's duties to notify and assist in the 
development of his claim.  A September 2006 letter from the 
AMC explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The veteran was also advised to submit 
any pertinent evidence in his possession.  He was also 
advised of the criteria governing effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

While VCAA notice was not given prior to the rating on 
appeal, the veteran had ample opportunity to respond to the 
notice letter.  Thereafter, the claim was readjudicated.  See 
March 2007 Supplemental Statement of the Case (SSOC).  He was 
advised of the basis for the denial of SMC based on 
housebound status, and has had ample opportunity to respond 
and participate in the adjudicatory/appeal process.  He is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred along the way.  

Regarding VA's duty to assist, the veteran's pertinent 
treatment records have been secured.  The RO arranged for a 
VA examination.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

SMC Based on Housebound Status

SMC at the housebound rate is payable to a veteran who has a 
single service-connected disability rated as 100 percent 
disabling and either (a) has an additional service-connected 
disability, or disabilities, independently rated as 60 
percent disabling, which (i) is/are separate and distinct 
from the service-connected disability rated as 100 percent 
disabling and (ii) involve(s) different anatomical or bodily 
symptoms; or (b) is permanently housebound by reason of a 
service-connected disability or disabilities.  The latter 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises as a direct result 
of service-connected disabilities, and it is reasonably 
certain that the disability will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The threshold requirement for establishing entitlement to SMC 
based on housebound status is that there must be a single 
service connected disability rated or ratable at 100 percent.  
Here, the veteran's only currently service connected 
disability, ischemic heart disease, is rated 60 percent 
disabling.  However, as he has been awarded TDIU, the 
threshold requirement of a disability rated 100% is met.  See 
VAOPGCPREC 2-94 (February 2, 1994) (stating that there is 
nothing in the language of section 1114(s) to indicate that 
Congress meant to exclude service-connected disabilities 
rated as total under 38 C.F.R. § 4.16, i.e., TDIU).

However, the evidence of record does not show that the 
veteran's service-connected heart disability confines him to 
his dwelling or its immediate premises.  Specifically, a 
February 2004 VA aid and attendance or housebound examination 
report notes that the veteran typically spends his day 
tending his garden and watering his plants.  He also visits 
siblings, usually with a companion.  It was noted he could 
walk 500 meters with a cane, and could leave home any time, 
as long as it was with a companion.  The examiner opined that 
the veteran's weakness and restrictions were not solely due 
to his ischemic heart disability, but were also due to his 
nonservice-connected diabetes mellitus and age-related 
function decline. 

Accordingly, the Board finds that the veteran's service-
connected disability alone is not shown to render him 
housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
The preponderance of the evidence is against this claim.  
Accordingly, entitlement to SMC based on housebound status 
must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to SMC based on housebound status is denied.  
REMAND

Unfortunately, with respect to the claims to reopen, existing 
law and regulations mandate a return of this file to the RO 
for due process considerations.

The August 2006 Remand directed the RO, in pertinent part, to 
provide the veteran notice of the provisions of the Veterans 
Claims Assistance Act (VCAA) as they pertain to his claims to 
reopen.  Specifically, the Court essentially has stated that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Review of the 
claims files does not indicate that this development was 
accomplished.  (A September 2006 letter only provided VCAA 
notice pertaining to the veteran's SMC claim.  Furthermore, 
while an attempt was made to provide Kent notice for the 
claim to reopen a previously denied claim for service 
connection for lumbago with neuralgia, the September 2006 
letter erroneously informed the veteran that his claim had 
previously been denied in November 2005, and that decision 
was now final.)  Under Stegall v. West, 11 Vet. App. 268 
(1998), a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
again remand the case to the RO for the following:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen claims seeking service 
connection for lumbago with neuralgia, 
rheumatoid arthritis, cataract, hyperopic 
compound astigmatism, malnutrition, and 
peripheral neuropathy or polyneuritis, 
the RO should issue a letter which 
includes notification of the evidence of 
record, notification of the information 
that is necessary to establish service 
connection for lumbago with neuralgia, 
rheumatoid arthritis, cataract, hyperopic 
compound astigmatism, malnutrition, and 
peripheral neuropathy or polyneuritis, 
and notice regarding the type of evidence 
and information necessary to reopen the 
claims, i.e., what type of evidence would 
be considered new and material.

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran and his representative should 
have the opportunity to respond.

2.  The RO should then review the claims 
to reopen.  If any of these claims 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


